 

Exhibit 10(2)

 

 

August 1, 2014

 

 

 

 

United Guaranty Residential Insurance Company

230 North Elm Street

Greensboro, NC 27401

Attention:  Chief Financial Officer

 

 

United Guaranty Residential Insurance Company

Law Department

230 North Elm Street

Greensboro, NC 27401

Attention:  United Guaranty Residential Insurance Company
                   General Counsel

 

 

Ladies and Gentlemen:

 

            Reference is made to that certain Unconditional Capital Maintenance
Agreement dated as of July 1, 2013 (the “Capital Maintenance Agreement”) by and
between American International Group, Inc. and United Guaranty Residential
Insurance Company (the “Company”).  Capitalized terms, unless otherwise defined
herein, shall have the meanings set forth in the Capital Maintenance Agreement.

 

            Pursuant to paragraph 3 of the Capital Maintenance Agreement, the
undersigned parties hereby agree that effective as of August 1, 2014, the
Specified Minimum Required Capital shall equal Aggregate Insured Risk
Outstanding divided by 19.  Accordingly, Schedule 1 to the Capital Maintenance
Agreement shall be restated as follows:

 

“All computations shall comply with North Carolina General Statutes 58-10-120
and 58-10-125(a) and written guidance from the North Carolina Department of
Insurance.

 

“Specified Minimum Required Capital” shall equal Aggregate Insured Risk
Outstanding divided by 19.  For purposes of this definition, “Aggregate Insured
Risk Outstanding” shall equal the Company’s net (that is, net of reinsurance
ceded but including reinsurance assumed) insured risk in force on policies that
provide insurance on mortgage loans that are currently performing but does not
include the Company’s risk on policies providing insurance on mortgage loans
that are currently in Default and for which a case or Incurred But Not Reported
(IBNR) reserve has been established.   (Source:  Letter from the North Carolina
Department of Insurance to United Guaranty April 8, 2009; Default is defined as
it is in United Guaranty’s insurance policies.)”

 

 

Yours sincerely,

AMERICAN INTERNATIONAL GROUP, INC.

 

 

By:       /s/ Charles S. Shamieh ___________________ 

                                                                        Name:  
Charles S. Shamieh

                                                                       
Title:     Senior Vice President and
                                                                                   
Chief Corporate Actuary

 

 

 

Acknowledged and agreed:

 

--------------------------------------------------------------------------------

 

 

United Guaranty Residential Insurance Company

 

 

By:       /s/ Charles E. Compton III_________________ 

            Name: Charles E. Compton III

            Title: Executive Vice President and Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------